1
2
3
4                                      O
5
                                       JS-6
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MUHAMMAD JALAL-DEEN                          Case No. 2:17-cv-01171-JGB-KES
12   AKBAR,
13                Petitioner,                              JUDGMENT

14          v.
15   ERIC D. WILSON, Warden,
16                Respondent.
17
18
19         Pursuant to the Court’s Order Accepting Report and Recommendation of the
20   United States Magistrate Judge,
21         IT IS ADJUDGED that the Petition is GRANTED.
22
23   DATED: May 30, 2019
24
25                                            ____________________________________
                                              JESUS G. BERNAL
26                                            UNITED STATES DISTRICT JUDGE
27
28
